Notice of Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 1/04/2022 is acknowledged, and has been entered. Claims 1-13 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Bamesberger et al (US 9,971,249) discloses (Fig. 3 and corresponding text) a method comprising: using an intensity distribution of actinic radiation (332) at a plane of formable material (on substrate 402) under a template (308) that is guided from the spatial light modulator (DMD 312) to the plane of the formable material for curing the formable material under the template; receiving a dose threshold for the formable material (C2L9-12); and generating a map of modulation values for each pixel in the spatial light modulator based on: the dose threshold; the spatial information for all of the pixels; and the map representative of the desired curing region (C8L26-45 teaches adjusting the duty cycle, which is a modulation value, based on the dose required for specific regions/fields. This requires spatial information of intensity distribution for all pixels). Although Bamesberger et al do not specifically disclose receiving a map representative of a desired curing region, the map of the desired curing region is inherently required for the field-specific tailored exposure disclosed. 
The prior art does not anticipate or render obvious, alone or in combination that for each pixel of the spatial light modulator, the spatial information includes a peak position in the plane of the formable material under the template of a peak of the intensity distribution of the actinic radiation at the plane of formable material under the template that is guided from the spatial light modulator to the plane of the formable material for curing the formable material under the template, in the combination required by claims 1 and 18.
The prior art does not anticipate or render obvious, alone or in combination, receiving a preliminary map representative of the desired curing region; receiving experimental data representative of a measured cured region based on the preliminary map; determining fitting parameters of a model function between the desired curing region and the measured cured region; generating the map representative of the desired curing region based on an inverse model function and the fitting parameters, in the combination required by claim 17.
Claims 2-13, 15, 16 and 19 are allowed by virtue of their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M IACOLETTI whose telephone number is (571)270-5789.  The examiner can normally be reached on 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        1/13/2022